Per Cur.
(without hearing a reply.) The first bill of wale was absolute; she was actually sold a slave, and the condition in her favour was a condition precedent, which she was bound fully to comply with before she could claim the benefit arising out of it. Unless she performs this condition, on her part, the conveyance becomes absolute, and the property of the master is not divested, (a)
As to the point of notice; — she was bound to inform herself of the condition in her favour; her mistress having sold her on these terms without any stipulation in the bill that Kerim should give her notice of the fact.
Negro remanded-.

 Note. — See Ketletas v. Fleet, 7 Johns. 324.